Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 14th, 2021 does not place the application in condition for allowance.
The 112(b) rejections of claims 1, 5, 7, 9, 12-15, 17-26 are withdrawn due to Applicant’s amendment.
The previous grounds for rejection in the Office Action dated March 16th, 2021 is withdrawn due to Applicant’s amendment.
New grounds for rejection follow.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 7, 9, 12-15, 17-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 2012/0306362 A1) in view of Pflumm et al. (US 2013/0207046 A1).

In view of Claim 25, Morishita discloses an organic electroluminescence device comprising an anode, a hole-injecting layer, a hole-transporting layer, an emitting layer and a cathode in this order (Figure 1 & Paragraph 0050), wherein the hole-injecting layer comprises a compound represented by the formula (100), wherein X1 and X2 are independently represented by the formula (a) or (b) and R21 to R30 are independently a hydrogen atom, an alkyl group, a fluoroalkyl group, an alkoxy group, or a aryloxy group (Paragraph 0020-0022).
What Morishita does not disclose is that the hole-transporting layer comprises a compound represented by formula (1).
	Pflumm et al. teaches a hole-transporting layer (Paragraph 0004) that comprises a compound represented by formula (1) (Paragraph 0006 – Formula 1) wherein Ar1 and Ar2 can represented by formula 20 when L is zero or formula 21 where L1 is a benzene (Paragraph 0079 – Compound 8 & 31).  Pflumm et al. also teaches configurations where Ar2 is different and can represent formulas 14-18 and 20-21 (Paragraph 0023-0025 & 0079). Pflumm et al. discloses that this compound results in a significant improvements in an OLED in particular with respect to the life-time, efficiency and operating voltage (Paragraph 0005).  Accordingly, it would have been obvious to utilize the compound disclosed by Pflumm et al. in Morishita’s OLED device for the advantages of having improved life-time, efficiency and operating voltage.

2 can represent formulas 14-18 and 20-21 (Paragraph 0023-0025).

	In view of Claim 7, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 25.  Pflumm et al. teaches that Ar1 and Ar2 are the same and can be represented by formula 20 (Paragraph 0079 – Compound 8 & 32).

	In view of Claim 9, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 25.  Pflumm et al. teaches that Ar1 and Ar2 are the same and can be represented by formula 20 (Paragraph 0079 – Compound 8 & 32).

	In view of Claim 12, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 25.  Pflumm et al. teaches that in formula (1) (Paragraph 0006 – Ar), L is a group represented by formula 22, where m is 0 and n is 1 (Paragraph 0007 – can be a benzene).

	In view of Claim 13, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 12.  Pflumm et al. teaches that when n is plural the plural benzene rings are bonded with each other at the para position (Paragraph 0039).

In view of Claim 14, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 25.  Pflumm et al. teaches that L can be a single bond (Paragraph 0006 & 0015 – p = 0).

1 and Ar2 can be substituted by the Markush group as forth by Applicant (Paragraph 0010 & 0024-0025 – R1).

	In view of Claim 17, Morishita and Pflumm et al.  are relied upon for the reasons given above in addressing Claim 25.  Morishita teaches that the compound represented by the formula (100) is a compound represented by the formula (101) wherein R51 to R54 are independently a hydrogen atom, a fluoroalkyl group and that X1 and X2 are the same as X1 and X2 in the formula (Paragraph 0020).

	In view of Claim 18, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 25.  Morishita teaches that in formula (101), R52 is an aryl group that is substituted with a fluorine atom and the other is a hydrogen atom and R54 is an aryl group that is substituted with a fluorine atom and the other is a hydrogen atom (Paragraph 0044).

	In view of Claim 19, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 25.  Morishita teaches that X1 and X2 in formula (100) is represented by the formula (a) (Paragraph 0044 – A-4).

	In view of Claim 20, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 25.  Morishita teaches that the emitting layer can comprises a pyrene derivative, a chrysene, (Paragraph 0079), and a styrlamine derivative (Paragraph 0098).



	In view of Claim 22, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 25.  Morishita et al. teaches that the device two or more hole transporting layers (Paragraph 0063).  Pflumm et al. discloses that he provides compounds which are suitable for use in hole transport or exciton blocking layers that result in significant improvements in the OLED device (paragraph 0004).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Pflumm et al. hole transporting compound in the two or more hole transporting layers of Morishita et al. for the advantages of having an OLED device with significant improvements.

	In view of Claim 23, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 25.  Morishita teaches that a display apparatus or a light-emitting apparatus that is provided with the organic electroluminescence device (Paragraph 0213). 

	In view of Claim 24, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 17.  Morishita teaches that X1 and X2 in the formula (101) can be represented by formula (1) (Page 2, Column 1, formula (a)).

	In view of Claim 27, Morishita and Pflumm et al. are relied upon for the reasons given above in addressing Claim 25.  Morishita et al teaches R25 and R29 can be an aryl group that is substituted by a fluorine atom (Compound A-46 or A-47).

	Response to Arguments
	Applicant argues that the compounds in paragraph 0015 of Pflumm et al. are excluded from the invention.  The Examiner respectfully agrees, although points out that Pflumm et al. teaches other configurations that read on Applicant’s claimed hole-transporting layer (Paragraph 0079 – at least Compound 8 & 31).  Accordingly, this argument is unpersuasive.

Applicant argues that the device of claim 25 exhibits unexpected results that are not taught or suggested in the prior art.  Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726